DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 11, 18, 22, 25, 32-33, 38-39, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangdhar et al. (US Patent Publication No. 2018/0204385; hereinafter Sarangdhar) in view of Wong et al. (US Patent Publication No. 2013/0069985; hereinafter Wong) and Salmimaa et al. (US Patent Publication No. 2003/0142125; hereinafter Salmimaa).
With reference to claim 1, Sarangdhar discloses a first device (301) (see paragraphs 52-52; Fig. 3A), comprising:
at least one processor (303) (see paragraphs 53-54; Fig. 3A);
a display (306) accessible to the at least one processor (303) (see paragraph 54; Fig. 3A); and
storage (304) accessible to the at least one processor (303) and comprising instructions executable by the at least one processor to (see paragraphs 54-55; Fig. 3A):
	based on a second device (smart electric panel) being not currently visible to a user (in teaching graphical representation for a non- visible electric panel or transmitting device; see paragraphs 149-150; Fig. 8A), present on the display a first graphical element (804-1) that is associated with the second device (smart electric panel) at which the user can provide input (305) (see paragraph 63) to command the first device to transmit a first notification to the second device to control the second device based on user input (see paragraphs 62-63, 76-77), the first graphical element (804-1) being presented so that the first graphical element appears disposed within the real world at or proximate to a location of the second device associated with the icon (see paragraphs 116-117), the second device being different from the first device and existing in the real world (see paragraph 115; Figs. 5A-5B); and
		based on a third device (any of the other transmitting device, 504) being currently visible to the user, identify user input to command the first device to transmit a second notification to the third device to control the third device based on the second input, the third device being different from the first device (see paragraphs 54, 63; Fig. 3A).
	While Sarangdhar discloses the first, second, and third devices as recited, and further discloses that user input can be in the form of user-input through a VR enable input (325) (see Fig. 3B), wherein the input unit includes, but are not limited to an eye gaze tracking input device and a voice input device (see paragraph 76), there fails to be disclosure of user gaze detection and audible input used as recited for controlling the second and third device.
Wong discloses a method and system for interfacing a user with a second device (target device, 14) (see paragraph 71; Fig. 4) wherein instructions executable by the processor (22) (see paragraphs 42-43; Fig. 1) to identify a second device (14) as not currently visible to a user, the second device being a non-virtual object (in teaching beacon location for target devices nearby; see paragraphs 75-76; Fig. 4); and based on identifying the second device (14) as being not currently visible to the user, present a first graphical element associated with the second device (see paragraphs 75-76; Fig. 4) in which the user wearing a first device (10) can look at the second device (14) while speaking audible input to command the second device (14) to transmit a first notification to a device for user input to perform functions to control the device (in teaching recognizing the target device in the field of view of the wearer wherein the target device information provides information defining how the instructions are to be displayed; see paragraphs 77-78; Figs. 1, 4, 5); identify a third device as being currently visible to the user, the third device being a non-virtual object (see paragraphs 75-76; Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which is taught by Wong to be carried out in a system similar to that which is taught by Sarangdhar to thereby provide a means to control the target device (see Wong; paragraph 34).
While Sarangdhar and Wong disclose all that is required as explained above, there fails to be disclosure of a settings graphical user interface to decline to present the graphical element associated with the third device as recited.
	Salmimaa discloses an apparatus and method for displaying a plurality of icons on the display of a mobile terminal (see abstract, steps 308-310;  Fig. 3) wherein the mobile terminal includes a processor and memory for caring our stored instructions (see paragraph 37; Fig. 7), a display (724) (see paragraph 41), and an input device (726) (see paragraph 42), wherein the device is configured to present on the display (724) a settings graphical user interface (GUI) (400), the settings GUI comprising at least a first option that is selectable to set the first device to subsequently and for multiple future instances: decline to present on the display a second graphical element that is associated with the third device (in teaching the GUI can be used to configure the selection and placement of icons displayed on the device terminal; see paragraphs 33-34; Fig. 4).
	Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a GUI setting menu similar to that which is taught by Salmimaa to be carried out in a device similar to that which is taught by Sarangdhar and Wong to thereby reduce the burden of weeding through the plurality of icons displayed to the user, thereby increasing the user’s ability to quickly locate icons corresponding to the function that they desire to execute or view (see Salmimaa; paragraphs 7-8).

With reference to claim 2, Sarangdhar, Wong, and Salmimaa disclose all that is required as explained above with reference to the first device of claim 1, wherein Sarangdhar further disclose that proximate to the location of the second device comprises one or more of: within a threshold non-zero distance to the second device, above or next to the location of the second device at a same depth as the second device relative to the first device (see paragraph 116; Fig. 5B).

With reference to claim 4, Sarangdhar, Wong, and Salmimaa disclose all that is required as explained above with reference to the first device of claim 1, wherein while Sarangdhar discloses the first graphical element and third device icon, and user input through I/O interface, there fails to be specific disclosure of a camera for detecting the gaze of the user to perform operations.
Wong discloses at least one camera (26), and wherein the instructions are executable to: identify the user of the first device as looking at the first graphical element (400) and third device icon (402) based on input from the at least one camera (26) (see paragraphs 47-48, 90-92; Figs. 1, 5).

With reference to claim 5, Sarangdhar, Wong, and Salmimaa disclose all that is required as explained above with reference to claim 1, wherein Wong further discloses that the instructions are executable to: identify the user as looking at the first graphical element (400, 402) for at least a threshold non-zero amount of time (see paragraphs 26); and based on the identification of the user as looking at the first graphical element (400, 402) for at least the threshold non-zero amount of time (in teaching capturing user environment; see paragraphs 47-48; Fig. 4), transmit the first notification to the second device (see paragraphs 93-95; Fig. 5). 
While Wong discloses all that is required, there fails to be disclosure of a settings graphical user interface (GUI) for setting the limit.
However, the examiner finds that the usage of a graphical user interface which allows the user to set threshold limits is well known and common in the art. Particularly with the teaching of Wong of varying the location of the virtual control interface (see paragraph 82-83), it would be an obvious feature to present a GUI for adjusting the parameters associated with the gaze threshold. 
Therefore, it would have been obvious to one of ordinary skill to allow the usage of a GUI setting similar to that which is well known in the art to be carried out in a device similar to that which is taught by Wong to thereby provide customizable settings for the needs of the user.

With reference to claim 11, Sarangdhar discloses a method (see Figs. 15-16), comprising: 
	based on a second device (smart electric panel) being not currently visible to a user (in teaching graphical representation for a non-visible electric panel or transmitting device; see paragraphs 149-150; Fig. 8A), present on the display a first graphical element (804-1) that is associated with the second device (smart electric panel) and at which the user can provide input (305) (see paragraph 63) to command the first device to transmit a first notification to the second device to control the second device based on user input (see paragraphs 62-63, 76-77), the second device being different from the first device and existing in the real world (see paragraph 115; Figs. 5A-5B); and
	based on a third device (any of the other transmitting device, 504) being currently visible to the user, and identifying the user input to the third device (in teaching input/output interface for communicating with the plurality of electronic devices; see paragraph 63; Fig. 3A) a second notification to the third device to control the third device based on the second input, the third device being different from the first device (see paragraphs 54, 63; Fig. 3A).
While Sarangdhar discloses the first, second, and third devices as recited, and further discloses that user input can be in the form of user-input through a VR enable input (325) (see Fig. 3B), wherein the input unit includes, but are not limited to an eye gaze tracking input device and a voice input device (see paragraph 76), there fails to be disclosure of user gaze detection and audible input for controlling the second and third device as recited.
Wong discloses a method and system for interfacing a user with a second device (target device, 14) (see paragraph 71; Fig. 4) wherein instructions executable by the processor (22) (see paragraphs 42-43; Fig. 1) to at a first device (10), identify a second device (14) as not currently visible to a user, the second device being a non-virtual object (in teaching beacon location for target devices nearby; see paragraphs 75-76; Fig. 4); based on identifying the second device (14) as being not currently visible to the user, presenting on a display a first graphical element that is associated with the second device (see paragraphs 75-76; Fig. 4), and at which the user wearing a first device (10) can look at the second device (14) while speaking audible input to command the first device (10) to transmit a first notification to the second device (14) to control the second device based on the first audible input, the second device (14) being different from the first device (10) and existing in the real world (in teaching recognizing the target device in the field of view of the wearer wherein the target device information provides information defining how the instructions are to be displayed; see paragraphs 77-78; Figs. 1, 4, 5); at the first device, identifying a third device as being currently visible to the user, the third device being a non-virtual object (see paragraphs 75-76; Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which is taught by Wong to be carried out in a system similar to that which is taught by Sarangdhar to thereby provide a means to control the target device (see Wong; paragraph 34).
While Sarangdhar and Wong disclose all that is required as explained above, there fails to be disclosure of a settings graphical user interface to decline to present the graphical element associated with the third device as recited.
	Salmimaa discloses an apparatus and method for displaying a plurality of icons on the display of a mobile terminal (see abstract, steps 308-310;  Fig. 3) wherein the mobile terminal includes a processor and memory for caring our stored instructions (see paragraph 37; Fig. 7), a display (724) (see paragraph 41), and an input device (726) (see paragraph 42), wherein the device is configured to present on the display (724) a settings graphical user interface (GUI) (400), the settings GUI comprising at least a first option that is selectable to set the first device to subsequently and for multiple future instances: decline to present on the display a second graphical element that is associated with the third device (in teaching the GUI can be used to configure the selection and placement of icons displayed on the device terminal; see paragraphs 33-34; Fig. 4).
	Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a GUI setting menu similar to that which is taught by Salmimaa to be carried out in a device similar to that which is taught by Sarangdhar and Wong to thereby reduce the burden of weeding through the plurality of icons displayed to the user, thereby increasing the user’s ability to quickly locate icons corresponding to the function that they desire to execute or view (see Salmimaa; paragraphs 7-8).

	With reference to claim 18, Sarangdhar discloses at least one computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor (303) (see paragraphs 236-237) to:
	based on a second device (smart electric panel) as being not currently visible to a user (in teaching graphical representation for a non-visible electric panel or transmitting device; see paragraphs 149-150; Fig. 8A), present on a display a first graphical element (804-1) that is associated with the second device (smart electric panel) and at which the user can provide input (305) (see paragraph 63) to command the first device to transmit a first notification to the second device to control the second device based on user input (see paragraphs 62-63, 76-77), the second device being different from the first device and existing in the real world (see paragraph 115; Figs. 5A-5B); and
	based on a third device (any of the other transmitting device, 504) being currently visible to the user, and identifying the user input to the third device (in teaching input/output interface for communicating with the plurality of electronic devices; see paragraph 63; Fig. 3A) a second notification to the third device to control the third device based on the second input, the third device being different from the first device (see paragraphs 54, 63; Fig. 3A).
While Sarangdhar discloses the first, second, and third devices as recited, there fails to be disclosure of user gaze detection and audible input for controlling the second and third device as recited.
Wong discloses a method and system for interfacing a user with a second device (target device, 14) (see paragraph 71; Fig. 4) wherein instructions executable by the processor (22) (see paragraphs 42-43; Fig. 1) to at a first device (10), identify a second device (14) as being not currently visible to a user, the second device being a non-virtual object (in teaching beacon location for target devices nearby; see paragraphs 75-76; Fig. 4); based on the identification of the second device (14) as being not currently visible to the user, present on a display first graphical element associated with the second device (see paragraphs 75-76; Fig. 4) and at which the user wearing a first device (10) can look at the second device (14) while speaking first audible input to command the first device to transmit a first notification to the second device (14) to control the second device based on the first audible input, the second device being different from the first device and existing in the real world (in teaching recognizing the target device in the field of view of the wearer wherein the target device information provides information defining how the instructions are to be displayed; see paragraphs 77-78; Figs. 1, 4, 5); identify a third device as being currently visible to the user, the third device being a non-virtual object (see paragraphs 75-76; Fig. 4), based on the identification of the third device as being currently visible to the user (see paragraphs 75-67; Fig. 4), identify the user as looking at the third device itself while speaking second audible input to command the first device to transmit a second notification to the third device to control the third device based on the second audible input (in teaching recognizing the target device in the field of view of the wearer wherein the target device information provides information defining how the instructions are to be displayed; see paragraphs 77-78; Figs. 1, 4, 5), the third device being different from the first device (10).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which is taught by Wong to be carried out in a system similar to that which is taught by Sarangdhar to thereby provide a means to control the target device (see Wong; paragraph 34).
While Sarangdhar and Wong disclose all that is required as explained above, there fails to be disclosure of a settings graphical user interface to decline to present the graphical element associated with the third device as recited.
	Salmimaa discloses an apparatus and method for displaying a plurality of icons on the display of a mobile terminal (see abstract, steps 308-310;  Fig. 3) wherein the mobile terminal includes a processor and memory for caring our stored instructions (see paragraph 37; Fig. 7), a display (724) (see paragraph 41), and an input device (726) (see paragraph 42), wherein the device is configured to present on the display (724) a settings graphical user interface (GUI) (400), the settings GUI comprising at least a first option that is selectable to set the first device to subsequently and for multiple future instances: decline to present on the display a second graphical element that is associated with the third device (in teaching the GUI can be used to configure the selection and placement of icons displayed on the device terminal; see paragraphs 33-34; Fig. 4).
	Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a GUI setting menu similar to that which is taught by Salmimaa to be carried out in a device similar to that which is taught by Sarangdhar and Wong to thereby reduce the burden of weeding through the plurality of icons displayed to the user, thereby increasing the user’s ability to quickly locate icons corresponding to the function that they desire to execute or view (see Salmimaa; paragraphs 7-8).

With reference to claim 22, Sarangdhar, Wong, and Salmimaa disclose all that is required as explained above with reference to claim 1, wherein Sarangdhar further discloses that the device is configured to issue respective notifications to one or more other respective devices to execute respective functions in conformance with respective different audible inputs as provided by the user while looking at respective graphical elements icon associated with the respective devices (see paragraphs 59-60).
While disclosing the usage of user input while gazing at displayed objects, Sarangdhar fails to specifically disclose audible inputs as recited in the claim.
Wong discloses wherein the instructions are executable to: present a graphical user interface (GUI) on the display, the GUI comprising a first option that is selectable to set the first device (10) to subsequently and for multiple future instances identify whether respective devices are currently visible to the user and, based on the respective devices (14) being not currently visible to the user, present associated graphical elements at which the user can look to control the respective devices using audible input, (in teaching recognizing the target device in the field of view of the wearer wherein the target device information provides information defining how the instructions are to be displayed; see paragraphs 77-78; Figs. 1, 4, 5).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which is taught by Wong to be carried out in a system similar to that which is taught by Sarangdhar to thereby provide a means to control the target device (see Wong; paragraph 34).
Further while Sarangdhar discloses issuing notifications to the user pertaining to the electronic device, there fails to be specific disclosure of a GUI for the user to set the notifications.
However, the examiner finds that the usage of a graphical user interface which allows the user to set parameters associated with providing notifications is well known and common in the art. Particularly with the teaching of Sarangdhar of providing multiple types of notifications, it would be an obvious feature to present a GUI for adjusting the parameters associated with the type of notification provided to the user. 
Therefore, it would have been obvious to one of ordinary skill to allow the usage of a GUI setting similar to that which is well known in the art to be carried out in a device similar to that which is taught by Sarangdhar to thereby provide customizable settings for the needs of the user.

With reference to claim 25, Sarangdhar, Wong, and Salmimaa disclose all that is required as explained above with reference to claim 11, wherein Sarangdhar further discloses presenting on the display a first and second graphical elements (see Figs. 5, 8), and transmitting notifications to one or more other respective devices to execute respective functions in conformance with respective different inputs as provided by the user while viewing [[a]] respective graphical elements icon associated with [[a]]the respective devices (see paragraphs 59-60).
While disclosing the usage of user input while gazing at displayed objects, Sarangdhar fails to specifically disclose audible inputs as recited in the claim.
Wong discloses that the user wearing a first device (10) can look at the second device (14) while speaking audible input to command the second device (14) to transmit a first notification to a device for user input to perform functions to control the device (see paragraph 65, 86, 93).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which is taught by Wong to be carried out in a system similar to that which is taught by Sarangdhar to thereby provide a clear starting point in the voice input from which to start the recognition process, a condition that improves the speech recognition and reduces false verbal inputs (see Wong; paragraph 34).
Further while Sarangdhar discloses issuing notifications to the user pertaining to the electronic device, there fails to be specific disclosure of a GUI for the user to set the notifications.
However, the examiner finds that the usage of a graphical user interface which allows the user to set parameters associated with providing notifications is well known and common in the art. Particularly with the teaching of Sarangdhar of providing multiple types of notifications, it would be an obvious feature to present a GUI for adjusting the parameters associated with the type of notification provided to the user. 
Therefore, it would have been obvious to one of ordinary skill to allow the usage of a GUI setting similar to that which is well known in the art to be carried out in a device similar to that which is taught by Sarangdhar to thereby provide customizable settings for the needs of the user.

With reference to claim 32, Sarangdhar, Wong, and Salmimaa disclose all that is required as explained above with reference to claim 1, wherein Sarangdhar discloses the third device as explained above, however fails to disclose declining to present a GUI as recited.
Wong discloses a method and system for interfacing a user with a second device (target device, 14) (see paragraph 71; Fig. 4) wherein instructions executable by the processor (22) (see paragraphs 42-43; Fig. 1) to identifying a third device (14) as being currently visible to a user (in teaching image capture of devices within the viewpoint of the user; see paragraphs 72-73; Fig. 4).
 	Salmimaa discloses an apparatus and method for displaying a plurality of icons on the display of a mobile terminal (see abstract, steps 308-310; Fig. 3) wherein the instructions are executable to: based on the third device being currently visible to the user, decline to present on the display any graphical element that is associated with the third device (in teaching the GUI can be used to configure icons displayed on the device terminal; see paragraphs 33-34; Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a GUI setting menu similar to that which is taught by Salmimaa to be carried out in a device similar to that which is taught by Sarangdhar and Wong to thereby reduce the burden of weeding through the plurality of icons displayed to the user, thereby increasing the user’s ability to quickly locate icons corresponding to the function that they desire to execute or view (see Salmimaa; paragraphs 7-8).

With reference to claim 33, Sarangdhar, Wong, and Salmimaa disclose all that is required as explained above with reference to claim 1, while Sarangdhar discloses the second and third device as explained above that are controlled by user input and thereby provide notification to the second and third device to perform a function desired by the user, there fails to be disclosure of the user input being audible as recited in the claim.
Wong discloses a method and system for interfacing a user with a device (target device, 14) (see paragraph 71; Fig. 4) wherein instructions executable by the processor (22) (see paragraphs 42-43; Fig. 1) to identifying a device (14) as being currently visible to a user (in teaching image capture of devices within the viewpoint of the user; see paragraphs 72-73; Fig. 4) and providing audible input for controlling the device (see paragraphs 31, 65).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which is taught by Wong to be carried out in a system similar to that which is taught by Sarangdhar to thereby provide a clear starting point in the voice input from which to start the recognition process, a condition that improves the speech recognition and reduces false verbal inputs (see Wong; paragraph 34).

With reference to claim 38, Sarangdhar, Wong, and Salmimaa disclose all that is required as explained above with reference to claim 11, wherein Sarangdhar discloses the third device as explained above, however fails to disclose declining to present a GUI as recited.
Wong discloses a method and system for interfacing a user with a second device (target device, 14) (see paragraph 71; Fig. 4) wherein instructions executable by the processor (22) (see paragraphs 42-43; Fig. 1) to identifying a third device (14) as being currently visible to a user (in teaching image capture of devices within the viewpoint of the user; see paragraphs 72-73; Fig. 4).
 	Salmimaa discloses an apparatus and method for displaying a plurality of icons on the display of a mobile terminal (see abstract, steps 308-310; Fig. 3) wherein the instructions are executable to: based on the third device being currently visible to the user, decline to present on the display any graphical element that is associated with the third device (in teaching the GUI can be used to configure icons displayed on the device terminal; see paragraphs 33-34; Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a GUI setting menu similar to that which is taught by Salmimaa to be carried out in a device similar to that which is taught by Sarangdhar and Wong to thereby reduce the burden of weeding through the plurality of icons displayed to the user, thereby increasing the user’s ability to quickly locate icons corresponding to the function that they desire to execute or view (see Salmimaa; paragraphs 7-8).

With reference to claim 39, Sarangdhar, Wong, and Salmimaa disclose all that is required as explained above with reference to claim 11, while Sarangdhar discloses the second and third device as explained above that are controlled by user input and thereby provide notification to the second and third device to perform a function desired by the user, there fails to be disclosure of the user input being audible as recited in the claim.
Wong discloses a method and system for interfacing a user with a computer program utilizing gaze detection and voice recognition wherein instructions executable by the processor (22) (see paragraphs 42-43; Fig. 1) at which the user can look while speaking first audible input (see paragraphs 29-30) to command the first device (10) to transmit a first notification to a device for user input to perform functions to control the device (14) (see paragraphs 93-95; Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which is taught by Wong to be carried out in a system similar to that which is taught by Sarangdhar to thereby provide a clear starting point in the voice input from which to start the recognition process, a condition that improves the speech recognition and reduces false verbal inputs (see Wong; paragraph 34).

With reference to claim 41, Sarangdhar, Wong, and Salmimaa disclose all that is required as explained above with reference to claim 18, while Sarangdhar discloses the second and third device as explained above that are controlled by user input and thereby provide notification to the second and third device to perform a function desired by the user, there fails to be disclosure of the user input being audible as recited in the claim.
Wong discloses a method and system for interfacing a user with a second device (target device, 14) (see paragraph 71; Fig. 4) wherein instructions executable by the processor (22) (see paragraphs 42-43; Fig. 1) to identify a second device (14) as not currently visible to a user, the second device being a non-virtual object (in teaching beacon location for target devices nearby; see paragraphs 75-76; Fig. 4); and based on identifying the second device (14) as being not currently visible to the user, present a first graphical element associated with the second device (see paragraphs 75-76; Fig. 4) in which the user wearing a first device (10) can look at the second device (14) while speaking audible input to command the second device (14) to transmit a first notification to a device for user input to perform functions to control the device (in teaching recognizing the target device in the field of view of the wearer wherein the target device information provides information defining how the instructions are to be displayed; see paragraphs 77-78; Figs. 1, 4, 5); identify a third device as being currently visible to the user, the third device being a non-virtual object (see paragraphs 75-76; Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection and audible input similar to that which is taught by Wong to be carried out in a system similar to that which is taught by Sarangdhar to thereby provide a means to control the target device (see Wong; paragraph 34).
Claims 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangdhar in view of Wong and Salmimaa as applied to claim 1 above, and further in view of Hernandez-Abrego et al. (US Patent Publication No. 2012/0295708; hereinafter Abrego).
With reference to claim 42, Sarangdhar, Wong, and Salmimaa disclose all that is required as explained above with reference to claim 1, while Wong discloses audible input as explained above, there fails to be disclosure of locking voice input as recited.
Abrego discloses an interfacing system utilizing gaze detection and voice recognition (see abstract; paragraph 24; Fig. 1) wherein the instructions (see paragraphs 82-83; Fig. 8) are executable to: lock voice input as being directed to a device (108) so that voice input (122) can continue to be received to control the device (108) even while the user (112) is no longer looking at the first graphical element (110) (see paragraphs 31-32; Figs. 1A-B); subsequent to locking the voice input (116) as being directed to the device (108) so that voice input (116) can continue to be received to control the device even while the user (112) is no longer looking at the first graphical element (110), identify user input to unlock voice input from being used to control the second device so that voice input is no longer used to control the second device without the user again looking at the first graphical element (see paragraphs 32-33); and based on the identifying of user input to unlock voice input from being used to control the device, unlock voice input from being used to control the device until the user again looks at the first graphical element (see paragraphs 32-33).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a lock/unlock function for voice control similar to that which is taught by Abrego to be carried out in a system similar to that which is taught by Sarangdhar, Wong, and Salmimaa to thereby provide improved the speech recognition performance in challenging environments (see Abrego; paragraph 30).

With reference to claim 43, Sarangdhar, Wong, Salmimaa, and Abrego disclose all that is required as explained above with reference to claim 42, wherein Abrego further discloses that the user input to unlock voice input comprises the user staring for a threshold amount of time at the first graphical element (110) (see paragraph 31).

With reference to claim 44, Sarangdhar, Wong, Salmimaa, and Abrego disclose all that is required as explained above with reference to claim 42, wherein Wong further discloses a third graphical element being different from the first graphical element (see paragraphs 90, 92, 96; Fig. 5), and while disclosing voice input to control the graphical elements (see paragraphs 93, 96), there fails to be disclosure of an unlock feature as recited in the claim.
Abrego disclose that the user input to unlock voice input comprises the user staring for a threshold amount of time at a graphical element (see paragraph 31).

With reference to claim 45, Sarangdhar, Wong, Salmimaa, and Abrego disclose all that is required as explained above with reference to claim 42, wherein Sarangdhar further disclose the usage of gesture input indicative of control information of the transmitting devices (see paragraphs 84, 137). 
While disclosing the usage of voice input and gesture input, Sarangdhar fail to disclose unlocking as recited.
Abrego discloses that user input to unlock voice input a graphical element (see paragraphs 31-32).

With reference to claim 46, Sarangdhar, Wong, Salmimaa, and Abrego disclose all that is required as explained above with reference to claim 42, wherein Abrego further discloses wherein the user input to unlock voice input comprises a predetermined number of blinks within a threshold period of time while gazing at the first graphical element (see paragraph 33).

With reference to claim 47, Sarangdhar, Wong, Salmimaa, and Abrego disclose all that is required as explained above with reference to claim 46, wherein Abrego further discloses wherein the predetermined number of blinks is greater than one (in teaching blinking of the eye, thereby indicating more than one blink of a single eye; see paragraph 33).


Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Sarangdhar in view of Wong, and Salmimaa as applied to claim 1 above, and further in view of Levy et al. (US Patent Publication No. 2011/0249136; hereinafter Levy).
With reference to claim 48, Sarangdhar, Wong, and Salmimaa disclose all that is required as with reference to  , while Wong discloses presenting a first graphical element on the display to be controlled with audible input (see paragraphs 77-78; Figs. 1, 4, 5), there fails to be disclosure of presenting instructions as recited.
Levy discloses a gaze control system having the ability to present instructions on the display, the instructions comprising text indicating that the user should stare at particular area (in teaching visual hint to direct the subject’s gaze; see paragraphs 23-25; Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of message instructions for guiding the user’s gaze similar to that which is taught by Levy to be carried out in a system similar to that which is taught by Sarangdhar, Wong, and Salmimaa to thereby provide visual hints to the user for providing subtle gaze direction (see Levy; paragraph 23).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LOPEZ et al. (US2016/0274762) discloses an augmented reality device capable of accessing a library of applications or user interfaces designed to control a set of devices within an environment, wherein a user wearing an AR device may look at a device and a UI to control the device may be presented to the user (see abstract; paragraphs 21-24, 30-32, 50-57, 67-69; Figs. 3-12).
MEGANATHAN et al. (US2018/0284974) discloses an electronic system for virtually recreating time-based events associated with an environment including storing time-stamped event data for events associated with each monitored electronic device (see paragraphs 33-36; Figs. 4, 6).  
LOCHNY (US2019/0073800) discloses a system including a pair of holographic glasses for displaying virtual objects in the field of vision of the user. The display device presents an augmented field of vision to the user indicating status of the electronic devices within the field of vision (see paragraphs 44-51; Figs 2, 6-8).
ECKER (US202/00380977) discloses a device that initiates voice control through gaze detection at a target, wherein the detecting device performs natural language understanding (see paragraphs 42-47; Figs. 1-2).
MCLEAN (US2017/0097678) discloses a gaze detection device wherein the device contains a settings module (117) for storing parameters of time threshold for determining user gaze (see paragraphs 16, 19, 21; Fig. 1).
TORRES et al (US2009/0320091) discloses a graphical user interface for setting notifications to be provided to the user so that the user can vary response notifications of the system (see paragraphs 29-36; Figs. 3-4).
SMALLWOOD (US2016/0282824) discloses a method and system for interfacing a user with an appliance or other device (see abstract) wherein instructions executable by the processor (812) (see paragraphs 22-24), in which the user wearing a first device (30) can look at the second device (20) while speaking audible input to command the second device (20) to transmit a first notification to a device for user input to perform functions to control the device (see paragraphs 24, 31, 35; see Figs. 1, 4, 6-8).
Teller (US2013/0304479) discloses a system for determining intent in voice and gestures (see abstract; paragraph 24; Fig. 1) wherein the instructions (902) (see paragraphs 79-80; Fig. 9) are executable to: lock voice input as being directed to a device (102) so that voice input (106) can continue to be received to control the device (102) even while the user is no longer looking at the first graphical element (gaze target) (see paragraph 42, 44; Fig. 2).
HAN (US2016/0155009) discloses a display apparatus configured to issue a visual text message indicating guidance information for the user to be positioned (see paragraphs 108-116; Figs. 7-9, 11).


Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5, 11, 18, 22, 25, 32-33, 38-39, 41-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625